Citation Nr: 0813388	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-11 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970 and from May 1970 to February 1972.  His first 
period of service was under honorable conditions, and 
although his second period of service was initially 
determined to have been under other than honorable 
conditions, a May 1972 administrative decision changed this 
to under other than dishonorable conditions - so not a 
prohibition to him receiving VA benefits for disability 
related to even this second period of service.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
That decision granted the veteran's claim for service 
connection for bilateral hearing loss and assigned an initial 
noncompensable (i.e., 0 percent) rating retroactively 
effective from December 9, 2002.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  

The veteran also perfected an appeal of the RO's denial of 
service connection for tinnitus.  However, the Board denied 
his tinnitus claim in a July 2007 decision, while remanding 
his hearing loss claim to the Appeals Management Center (AMC) 
for further development.  




FINDING OF FACT

The veteran has level I hearing loss in each ear, i.e., 
bilaterally.


CONCLUSION OF LAW

The criteria are not met for an initial compensable 
disability rating for bilateral hearing loss.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in June 
2003, December 2006, and August 2007.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him of the information and 
evidence not of record that was necessary to substantiate his 
initial service connection and subsequent higher initial 
rating claims; (2) informing him of the information and 
evidence VA would obtain; (3) informing him of the 
information and evidence he was expected to provide; and (4) 
requesting that he submit any evidence in his possession 
pertaining to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the latter December 2006 and August 2007 letters 
from the RO further advised the veteran that a disability 
rating and an effective date is assigned when service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007). 

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, certain VCAA notice was provided after the initial 
unfavorable January 2004 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, after initially providing VCAA notice in June 2003, the 
RO adjudicated the claim in the January 2004 rating decision.  
And after providing the additional VCAA notices in December 
2006 and August 2007, the RO again went back and 
readjudicated the claim again in the more recent September 
2007 SSOC.  So each time after providing the required notice, 
the RO reconsidered the claim - including addressing any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.

In addition, it is noted the claim at issue stem from an 
initial rating assignment.  In this regard, the Court has 
held that an appellant's filing of a notice of disagreement 
(NOD) regarding an initial disability rating and effective 
date, such as the case here, does not trigger additional 
section 5103(a) notice.  Indeed, the Court has determined 
that to hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In any event, here, the 
RO provided the veteran with Dingess notice in December 2006 
and August 2007 pertaining to disability rating and effective 
date elements.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), his relevant VA treatment 
records, and had him undergo several VA medical examinations 
to determine the severity of his hearing loss disability.  
The veteran has submitted personal statements and private 
medical evidence.  The need for a more contemporaneous 
medical examination to rate the severity of a service-
connected disability occurs only when the evidence indicates 
that the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2007).  Here, as the veteran was just recently 
afforded a VA audiology examination in August 2007, showing 
no increase in the severity of his hearing loss disability, a 
new VA examination to rate the severity of his hearing loss 
disorder is clearly not warranted.  Lastly, the Board is also 
satisfied as to compliance with its July 2007 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.







Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for bilateral hearing loss, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection (December 9, 2002) until the 
present.  This may result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  That is to say, the 
Board must consider whether there have been times since the 
effective date of his award when his hearing loss disability 
has been more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision, to the extent it sheds 
light on the overall severity of his disability.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

Evaluations of bilateral hearing loss range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the percentage evaluation is determined 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  38 
C.F.R. § 4.85(e).



Analysis

The veteran complains of increased difficulty in 
understanding speech and general hearing when not using 
hearing aids.  See VA audiology examination report dated in 
August 2007.  However, it is important for the veteran to 
understand the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations based on the 
examination results cited below.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992) (defective hearing is rated on 
the basis of a mere mechanical application of the rating 
criteria).  

In connection with his original claim of service connection 
for bilateral hearing loss, the veteran was afforded a VA 
audiology examination in October 2003.  At that time, 
puretone thresholds, in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
50
55
65
LEFT

40
50
55
60

The average puretone threshold was 49 in the right ear and 51 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 94 
percent in the left ear.  The results were interpreted as 
showing sloping to moderately severe sensorineural hearing 
loss in the right ear and mild to moderately severe 
sensorineural hearing loss in the left ear.  

In this case, applying the results from the October 2003 VA 
examination to Table VI yields a Roman numeral value of I for 
both the right and left ear.  Applying these values to Table 
VII, the Board finds that the veteran's hearing loss is 
evaluated as noncompensable (0 percent disabling).  



The veteran was afforded another VA audiology examination in 
August 2007.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

30
50
55
60
LEFT

40
50
55
60

The average puretone threshold was 49 in the right ear and 51 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 96 
percent in the left ear.  The results were interpreted as 
showing normal to moderately severe sensorineural hearing 
loss for both ears between 500 and 4000 Hertz.  Most 
significantly, the August 2007 VA examiner opined that in 
direct comparison to the prior results of the October 2003 VA 
examination, the veteran's auditory thresholds remained 
"stable."    
  
Moreover, applying the results from the August 2007 VA 
examination to Table VI yields a Roman numeral value of I for 
both the right and left ear.  Applying these values to Table 
VII, the Board finds that the veteran's hearing loss is still 
evaluated as noncompensable (0 percent disabling).  

The veteran also underwent earlier private audiological 
testing in April 2000 and March 2001.  However, the results 
from these audiology examinations were provided in graphic 
representations without interpretation as to the exact 
puretone thresholds found.  Consequently, the results of 
these tests are unclear, and as such, are less probative in 
light of the mechanical application required by the rating 
schedule.  

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated, so the provisions of 38 C.F.R. 
§ 4.86 do not apply.  Consequently, the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply 
stated, the results do not provide a basis to grant a higher 
rating when considering hearing loss in both ears.  

Fenderson Consideration

The Board adds it does not find that the veteran's service-
connected hearing loss should be increased for any other 
separate period based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App at 125-26.  Since the 
effective date of his award, his hearing loss disability has 
never been more severe than contemplated by its 
noncompensable rating, so the Board cannot further "stage" 
his rating.

Extra-Schedular Consideration

In addition, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with the hearing loss disability to justify 
referring this case to Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  In 
fact, the evidence of record is unremarkable for any mention 
from the veteran that his hearing loss disability impacts his 
ability to maintain or find employment or requires any 
treatment on an inpatient basis.


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


